Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control device configured to monitor” in claims 1, 7 and 9 along with “the abnormality detection unit configured to detect a malfunction of the downstream side pressure sensors”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the monitoring" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, Applicant includes several “monitoring” steps in the claim.  More clarification is needed to define which “monitoring” step this limitation is referring to.  In other words, Applicant, in line 16, claims “the control device monitors the internal pressure of the high pressure container on the basis of the measured values of the downstream side pressure sensors”, and also claims, in line 20, “the control device monitors the internal pressure of the high pressure container on the basis of the measured values of the downstream side pressure sensors and the measured values of the upstream side pressure sensor” and also claims “a control device configured to monitor that the internal pressure of the high pressure container does not fall below a lower limit set value”.  It is not clear which version of these “monitoring” steps Applicant is referring to in the second to last line.  Clarification is required.
Claim 1 recites “the measured values of the downstream side pressure sensors” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  In this limitation, Applicant claims multiple measured values from the downstream side pressure sensors.  However, in lines 6-7, Applicant claims “a plurality of downstream side pressure sensors” produce “a pressure”.  This recitation does not result in multiple values, but rather a single value of “a pressure”.  In other words, there is no antecedent basis for “the measured values” or a plurality of values as the “plurality of downstream side pressure sensors” produce “a pressure” which is a single value.
Claim 7 recites the limitation "the monitoring" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  This is for the same reason as described above in the rejection of claim 1.
Claim 9 recites the limitation "the monitoring" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  This is for the same reason as described above in the rejection of claim 1.
Claim 9 recites “the measured values of the downstream side pressure sensors” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  In this limitation, Applicant claims multiple measured values from the downstream side pressure sensors.  However, in lines 7-8, Applicant claims “a plurality of downstream side pressure sensors” produce “a pressure”.  This recitation does not result in multiple values, but rather a single value of “a pressure”.  In other words, there is no antecedent basis for “the measured values” or a plurality of values as the “plurality of downstream side pressure sensors” produce “a pressure” which is a single value.
Claim 2 recites the limitation "the normal time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 claims “the abnormal time” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the normal time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 claims “the abnormal time” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  
In claim 3, Applicant claims, “when any one of the plurality of downstream side pressure sensors is identified as being abnormal”.  It is not clear if this “abnormal” designation is the same as the “malfunctioning” designation of the downstream side pressure sensors of claim 1, line 20.  As best understood from the instant disclosure, it appears these two designations of “abnormal” and “malfunctioning” are indeed the same.  For clarity purposes, this should be reflected throughout the claims. 
In claims 4 and 5, like in claim 3, the word “abnormal” to describe a sensor.  Its not clear form the instant version of the claims if this “abnormal” sensor is the same as the “malfunctioning” sensor defined in claim 1.  Clarification is required.
In claim 11, Applicant claims, “when any one of the plurality of downstream side pressure sensors is identified as being abnormal”.  It is not clear if this “abnormal” designation is the same as the “malfunctioning” designation of the downstream side pressure sensors of claim 9, line 20.  As best understood from the instant disclosure, it appears these two designations of “abnormal” and “malfunctioning” are indeed the same.  For clarity purposes, this should be reflected throughout the claims. 
In claims 12 and 13, like in claim 11, the word “abnormal” to describe a sensor.  It’s not clear form the instant version of the claims if this “abnormal” sensor is the same as the “malfunctioning” sensor defined in claim 9.  Clarification is required.

Relevant Prior Art
WO 01/86195 – Discloses a gas feeding device associated with hydrogen containing tanks (22,24,26,28) where a control scheme is set forth to deal with malfunctioning pressure sensors (52-58).
KR 20180095984 - Discloses a process for detecting a malfunction in a pressure sensor of a high pressure vessel in a fuel cell system.

Response to Arguments
Applicant’s amendment which further applies the claimed judicial exception “monitoring” into a practical application (actuation of a stop valve based on a monitoring) overcomes the previous grounds of rejection under 35 USC §101. 
Furthermore, Applicant’s arguments regarding the rejection under 35 USC §112 are persuasive and therefore this rejection is withdrawn.  Specifically, Applicant’s argument which cites portions of the specification to make the argument that the “abnormality detection unit” is merely a component of a computer equipped with a CPU and memories is persuasive.  The rejection is hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725